DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 16 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 3, 7, 14-15, and 18 are cancelled.
Claims 1-2, 4-6, 8-13, 16-17, and 19-23 are pending.
Claim 22 is withdrawn.


Restriction/Election
Applicant’s affirmation of the election of Group 1, claims 1-6, 8-13, 15-17, 19-21, and 23, in the response dated 12/16/2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1) Claims 1, 2, 4-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prencipe (US 2009/0202450 A1; cited on IDS dated 03/25/2020).
For claims 1, 2, 4-6, and 8-9,  Prencipe teaches a toothpaste composition comprising L-arginine, hydrochloric acid (an inorganic acid), sodium fluoride and/or sodium monofluorophosphate (fluoride source; it is noted that “sodium monofluorophosphate” is misspelled in the Table), and silica abrasive particulate (pg 11, [0099]; Formulas III or IV; shown below). The salt of the L-arginine is the hydrochloride, formed in situ.

    PNG
    media_image1.png
    413
    263
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    378
    296
    media_image2.png
    Greyscale


Claim 1, as currently construed, recites in part “a salt of a basic amino acid, wherein the salt is a salt of: (a) a carboxylic acid or an inorganic acid, wherein the inorganic acid is not phosphoric acid or sulfuric acid.” As such, the claim is drawn, alternatively, to a carboxylic acid or an inorganic acid. Since Prencipe teaches the inorganic acid hydrochloric acid in combination with arginine, the limitations of the claim with regard to the presence of an acid are met.
Regarding the combination of fluoride and arginine, and the combination of fluoride, arginine, and an abrasive, Prencipe teaches (pg 2, [0012]):


    PNG
    media_image3.png
    231
    438
    media_image3.png
    Greyscale


Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 10-13, 16-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prencipe (cited above), as evidenced by Daskalakis (cited above).
The teachings of Prencipe with regard to anticipation are discussed above.
Prencipe does not teach dicalcium phosphate or natural calcium carbonate as the abrasive or particulate with sufficient specificity to rise to anticipation.
Prencipe teaches the abrasives dicalcium phosphate dihydrate and calcium carbonate, reading on claim 10.
As discussed for claim 1, above, claim 11, as currently construed, recites in part “an effective amount of a carboxylic acid and/or an inorganic acid, wherein the inorganic acid is not phosphoric acid or sulfuric acid….” As such, claim 11 is drawn, alternatively, to a carboxylic acid or an inorganic acid. Since Prencipe teaches the inorganic acid hydrochloric acid in combination with arginine, the limitations of the claim with regard to the presence of an acid are met.
For claims 11-13, and 16-17, Prencipe teaches a toothpaste comprising L-arginine, hydrochloric acid, sodium fluoride and/or sodium monofluorophosphate, and the abrasives dicalcium phosphate dihydrate and calcium carbonate (see citations above). Regarding the limitation of a pH in an unbuffered solution, the evidentiary art of Daskalakis teaches the crystals of dicalcium phosphate dihydrate form and are stable at pH of 4.5-6.2, or less than 6.4 (pg 219, Abstract and “Introduction”).

For claim 20, Prencipe teaches the abrasive is present in an amount of from about 15% to about 70%, overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). For claim 21, Prencipe, as discussed above, teaches dicalcium phosphate dihydrate as a preferred abrasive in an amount from about 15% to about 70% (pg 3, 1.0.35 to 1.0.37), overlapping the claimed range.	For claim 23, Prencipe teaches a toothpaste (see citation above).	
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. an oral care composition comprising a salt of a basic amino acid such as arginine, a fluoride source, and a particulate such as dicalcium phosphate dihydrate, but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have combined the prior art elements of fluoride and arginine since Prencipe teaches the claimed composition “produces unexpected benefits beyond and qualitatively different from what can be observed using compositions comprising effective amounts of either prima facie case of obviousness exists.
	
Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-3, 6, 8-13, 15-17, 19-21, and 23 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,363,206. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite an oral care composition comprising arginine, a fluoride source and a particulate such as calcium carbonate abrasive.

2) Claims 1, 3-4, 13, 15, 25-28, 30, and 35 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-44 of copending Application No. 16/504,642. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite an oral care composition comprising arginine, a fluoride source and a particulate such as calcium carbonate abrasive.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Examiner’s Reply to Attorney Arguments
The remarks of 16 December 2020 have been fully considered. However, the rejection of claims 1, 2, 4-6, and 8-9 under 35 U.S.C. § 102 and the rejection of claims 10-13, 16-17, 19-21, and 23 under 35 U.S.C. § 103 as unpatentable over Prencipe, are maintained

1. Rejection of claims 1, 2, 4-6, and 8-9 under 35 U.S.C. §102 over Prencipe
and 
2. Rejection of claims 10-13, 16-17, 19-21, and 23 under 35 U.S.C. § 103 over Prencipe,
The Applicant argues that claim 1 is amended to incorporate the limitations of previously dependent claim 3. As claim 3 is not included in this rejection, the 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, claims 1 and 11, as presently construed, are drawn, alternatively, to a carboxylic acid or an inorganic acid. Since Prencipe teaches the inorganic acid hydrochloric acid in combination with arginine, the limitations of the claim with regard to the presence of an acid are met. That is, claims 1 and 11 are drawn alternatively to a carboxylic acid or an inorganic acid, and therefore the claimed composition does not require the presence of a carboxylic acid since Prencipe clearly teaches and anticipates the presence of hydrochloric acid in the composition. 
The applicant argues that there is no evidence provided by the Examiner for a reasonable expectation that the combination of Prencipe would be successful. The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Prencipe teaches the claimed composition comprising arginine, hydrochloric acid, and an abrasive. As such, the composition of Prencipe must necessarily have the same properties as the claimed composition. As set forth in MPEP 2112.01(II), “’Products of identical chemical composition can not have mutually exclusive properties.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches 
The applicant argues that Example 3 shows surprising results in that the  acids which are tested and recited in independent claims 1 and 11 surprisingly do not appear to negatively affect fluoride or arginine stability relative to the positive control with phosphoric acid.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. The applicant has argued both the anticipation rejection and obviousness rejection over Prencipe together. Since it is the position of the Examiner that the invention of Prencipe anticipates claim 1, and the instant invention is obvious over Prencipe, the results are not considered surprising in view of the teaching of arginine and hydrochloric acid in the invention of Prencipe since: 
1. For claims 1, 2, 4-6, and 8-9, rejected under 35 U.S.C. 102(a)(1), any unexpected properties are immaterial since the reference anticipates the claims (See MPEP 2131.04); and 
2. For claims 10-13, 16-17, 19-21, and 23, rejected under 35 U.S.C. 103, as set forth in MPEP 2112(I), "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." That is, since the composition of Prencipe teaches the claimed composition, the alleged discovery of the properties of fluoride and arginine stability are insufficient to render the claimed composition patentable.

3) Rejection of claims 1-3, 6, 8-13, 15-17, 19-21, and 23 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,363,206, 
and,
 4) Provisional rejection of claims 1, 3-4, 13, 15, 25-28, 30, and 35 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-44 of copending Application No. 16/504,642. 
Applicant’s request at page 11 of the Remarks to hold the double patenting rejections in abeyance until allowable subject matter is indicated is acknowledged. Applicant is advised that a request to hold a rejection in abeyance is not a proper response to a rejection. A complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804. Because Applicant’s Remarks are nonresponsive to the rejections of record, the rejections are properly maintained and made again.
	
CONCLUSION
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612